Citation Nr: 1216857	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO. 10-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an effective date earlier than March 14, 2008 for the grant of service connection for major depressive disorder to include whether there was clear and unmistakable error (CUE) in a September 12, 1995 rating decision that denied service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial disability evaluation in excess of 50 percent for major depressive disorder. 


REPRESENTATION

Veteran represented by:	Sheila F. Campbell, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1973. He also had additional periods of active duty for training through 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

Effective December 1993, the Veteran is assigned a total rating based upon individual unemployability (TDIU). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a video conference hearing in November 2010 before the undersigned. A copy of the transcript has been associated with the claims file. After the hearing, he submitted additional medical evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

In June 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to an initial disability evaluation in excess of 50 percent for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The RO's September 12, 1995 rating decision that denied service connection for PTSD was subsumed by the Board's July 2007 decision that denied service connection for PTSD. 

2. The Veteran's original claim for service connection for major depressive disorder was received on March 14, 2008. 


CONCLUSIONS OF LAW

1. The claim of CUE in the RO's September 12, 1995 decision lacks legal merit. 38 U.S.C.A. §§ 5109A  (West 2002); 38 C.F.R. § 3.105(a), 20.1100, 20.1104 (2011). 

2. The requirements for an effective date prior to March 14, 2008, for the grant of service connection for major depressive disorder have not been met. 38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's claims for earlier effective dates for the grant of service connection for massive depressive disorder, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision. Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error. Rudd v. Nicholson, 20 Vet. App. 296. 299 (2006). 

In July 2009, the Veteran filed a timely NOD to the June 2009 rating decision that granted service connection for major depressive disorder, and the June 2009 decision has not become final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010).  It is therefore proper for the Board to adjudicate his claims for earlier effective dates. Id. Although the Veteran has not been specifically notified of the requirements necessary to establish entitlement to an earlier effective date for the grant of service connection for major depressive disorder, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). As such, and as stated above, the appropriate notice has been given in this case. 

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in January 2009 and March 2009. The letters advised the Veteran of what evidence was required to substantiate his claim for service connection, and of his and VA's respective duties for obtaining evidence. The letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations. He testified at a hearing in November 2010. 

As a matter of law, the VCAA is not applicable to CUE claims. See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002). 

This case was remanded in June 2010 so that the Veteran could be afforded a hearing, which was later held in November 2010. The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Earlier Effective Date Claim

As a preliminary matter, at the November 2010 video conference hearing, the Veteran's attorney asserted that there was CUE in the September 1995 rating decision that denied service connection for PTSD. She argued that the RO should have construed the Veteran's December 1993 claim for service connection for PTSD as a claim for depression as well. 

The Veteran appealed the September 1995 rating decision to the Board, and it was remanded to the RO in March 2000, November 2000, and September 2005. The Board then denied his claim in a July 2007 decision, which subsumed the RO's September 1995 rating decision. See 38 C.F.R. § 20.1104. 

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test. First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied. Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome. Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error. CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error. See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992). To warrant revision or reversal of a Board decision for CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 38 C.F.R. § 20.1403(c). CUE does not include a change in medical diagnosis that corrects an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d); see Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

None of the Veteran's assertions voiced through counsel contain specific allegations of error in fact or law. Instead, she argued that VA should have broadly construed the Veteran's PTSD claim as one for major depressive disorder. This argument does not allege CUE with the specificity required by 38 C.F.R. § 20.1404(a), (b). The Veteran's attorney did not provide a clear explanation of what, if any, legal error or factual error was committed, and therefore no further consideration is warranted with regard to the assertion of CUE in a Board decision. 

Thus, while the Board expresses no opinion on the eventual success of such a motion, a motion alleging CUE in a Board decision is not presently before the Board. 

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2011). Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a). 

At his November 2010 hearing, the Veteran through counsel argued that the RO should have construed his December 29, 1993 claim for service connection for PTSD as a claim for depression. The record indicates that the Veteran filed his initial claim for PTSD on December 29, 1993. Therefore, the Board must analyze whether his initial PTSD claim constitutes a claim for depression. In order for the Veteran to be entitled to an effective date earlier than December 29, 1993, the Board must determine whether the claims folder contains any informal claim for benefits for service connection for major depression prior to that date. 38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

The Board has a duty to address all the issues reasonably raised by the Veteran or by the contents of his record. See Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). The Veteran filed his claim for service connection for PTSD while he was undergoing inpatient psychiatric treatment at a VA facility. In addition to claiming service connection for PTSD, he claimed a temporary total evaluation under 38 C.F.R. § 4.29 for inpatient psychiatric hospitalization for PTSD. 

During his hospitalization from November 1993 to January 1994, he was diagnosed with both PTSD and major depression. VA treatment records from his hospitalization noted that he had not been previously hospitalized for a psychiatric disorder. In addition to reporting PTSD symptoms such as nightmares, hyper-vigilance, and avoidance of situations that reminded him of his stressor, the psychiatrist found that he had "recently experienced symptoms consistent with depression including a ten pound weight loss [and] decreased energy level."  The Veteran was treated for both PTSD and major depression while he was hospitalized. 

The Court has held that in the case of unrepresented claimants, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Ingram v. Nicholson, 22 Vet. App. 232 (2007)(holding that strict pleading requirements are not applied to pro se claimants). 

However, the law holds that the duty to sympathetically interpret submissions does not apply to pleadings that are submitted by counsel. Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005). Here, the Veteran's attorney was representing him when he filed his PTSD claim in 1993 and has represented him continuously since then. She did not discuss major depressive disorder at any point during the appeal period for the September 1995 rating decision. Further, in both the January 1996 NOD and June 1996 Substantive Appeal, she expressly argued the Veteran's entitlement to service connection for PTSD. 

The Veteran's attorney assisted in the development of his claim for PTSD and is expected to be aware of the laws and regulations governing the criteria necessary to file a claim. Thus, under the facts presented here, it cannot be found that VA failed to consider the December 1993 claim for PTSD as a claim for major depressive disorder. See Clemons, 23 Vet. App. at 5 (although the RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim). Accordingly, the Board finds that the December 1993 claim for PTSD was not a claim for major depressive disorder. 

The claims folder contains no other communication from the Veteran or his attorney indicating intent to seek, or a belief in entitlement to, service connection for major depressive disorder from the time of discharge from service until March 14, 2008, the current date assigned. 38 C.F.R. §§ 3.1(p), 3.155(a). Although the evidence shows that the Veteran had symptoms of a psychiatric disorder prior to December 29, 1993, medical evidence alone cannot be an informal claim, there must be claimant intent to apply for a benefit. See Brannon v. West, 12 Vet. App. 32 (1998).

There is no provision in the law for awarding an earlier effective date based on any assertion that major depressive disorder existed from the time of his military service. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). The Board's actions are bound by the applicable law and regulations as written and have no power to grant benefits not authorized by law. 38 U.S.C.A. § 7104(c) . 

VA regulations provide that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen. VA medical records prior to December 29, 1993 show treatment for psychiatric complaints. However, the Board also notes that the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has been allowed but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree." 38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993). 
That is not the situation in this case. Rather, the RO denied a claim for service connection for a psychiatric disorder in May 1982. Service connection was denied on the basis that a psychiatric condition had not been diagnosed, not because the disability was considered not compensable in degree. Thus, 38 C.F.R. § 3.157(b) is not applicable. That provision contemplates "reopening" of a claim for "compensation," not service connection, where service connection had already been granted, but no compensation was awarded. In this case, no formal claim for service connection for a psychiatric condition had ever been allowed before the June 2009 rating decision was promulgated. Accordingly, the provisions of section 3.157(b) do not apply in this case. 

The general default rule is that the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Here, the date of the original claim (March 14, 2008) provides the earliest effective date possible when considering the facts of the present case. The Board need not determine whether the precise date of entitlement for service connection for major depressive disorder is prior to the claim or subsequent to it, since in either case the date of claim (March 14, 2008) provides the earliest effective date possible for this Veteran. 

In conclusion, as there is no document of record that constitutes a formal or informal claim for major depressive disorder; the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for major depressive disorder. 38 U.S.C.A. § 5107(b). The appeal is denied.

ORDER

An effective date earlier than March 14, 2008 for the grant of service connection for major depressive disorder is denied. 




REMAND

The Veteran asserts that his symptoms from major depressive disorder are more severe than the initial 50 percent evaluation assigned. The May 2009 VA examination discussed his psychiatric symptoms from both his service connected major depressive disorder and his non service connected PTSD. The examiner referred to the Veteran's "depressive symptoms" such as feelings of hopelessness and helplessness, fleeting thoughts of suicide with no intent or plan, and feelings of loneliness. The examiner did not provide many details about the Veteran's PTSD symptoms. The record indicates that some of the Veteran's symptoms that were not discussed at his examination, but were newly reported at his hearing, may be separately attributable to his PTSD or his depression. For example, at his November 2010 hearing, the Veteran reported such as panic attacks, irritability, and nightmares about Vietnam. These are typically symptoms associated with PTSD. He also described impaired impulse control, loneliness, lack of social interaction, having no interest in leaving his house, and suicidal ideation. 

A new examination is necessary because the Board lacks the medical expertise to determine which of the symptoms the Veteran reported at his exam and testified about at his hearing are related to his PTSD or to his major depressive disorder. Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). As a result, the Board is unable to decide this claim on its merits. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Then, schedule the Veteran for a psychiatric examination with an appropriate clinician. The purpose of the examination is to determine the current severity of the Veteran's major depressive disorder, its impact on his occupational and social functioning, and which of his psychiatric symptoms are caused by major depressive disorder. The following considerations will govern the examination. 

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The purpose of the examination is to ascertain the severity of the service-connected major depressive disorder The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) The VA record summarizing the Veteran's psychiatric hospitalization from November 1993 to January 1994.

2) The May 2009 VA examination report wherein the Veteran reported his symptoms from his combined psychiatric disabilities. 

3) The transcript of his November 2010 hearing wherein he reported additional psychiatric symptoms during his testimony in support of his depression claim. 

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

* The examiner must determine the current severity of the Veteran's major depressive disorder. If possible, the examiner should attribute his psychiatric symptoms to either his major depressive disorder or his PTSD, and assign separate GAF scores for each diagnosed disability. If providing separate GAF scores is not possible, the examiner should explain why in the examination report. 

* If the examiner is unable to separate the Veteran's symptoms according to diagnosis without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


